Citation Nr: 0204400	
Decision Date: 05/13/02    Archive Date: 05/17/02	

DOCKET NO.  99-12 455
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the claimant's discharge was under other than 
honorable conditions, so as to preclude entitlement to 
Veteran's benefits, other than health care benefits under 
Chapter 17 of the United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The claimant had active service from March 1996 to 
January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

The record does not indicate that the RO has adjudicated the 
claimant's July 1997 claim for a back disability for purposes 
of VA medical care.  This issue is referred to the RO for its 
consideration.  

In a March 1998 statement the claimant indicates that he 
broke an arm in two different places, in 1987, while serving 
with the military police in Atlanta.  It is unclear if the 
claimant is making a claim with this statement and this is 
referred to the RO for its consideration and clarification.  


FINDINGS OF FACT

1.  The claimant was discharged in January 1997 because of 
inability to follow instructions, ignoring counseling, 
inability to be left unsupervised at any time, avoidance of 
work, showing no initiative, lacking military bearing, 
consistent problems with supervisor, and the award of three 
nonjudicial punishments in November and December 1996, and 
January 1997.  

2.  The three nonjudicial punishments may not be 
characterized as a minor offense, his service was not 
otherwise honest, faithful and meritorious, and there is no 
evidence that the claimant was insane during his active 
service.  



CONCLUSION OF LAW

The claimant was discharged from active service in 
January 1997 because of willful and persistent misconduct. 
38 U.S.C.A. §§ 101, 5102, 5103, 5103A, 5107, 5303 (West 1991 
and Supp. 2001); 38 C.F.R. § 3.12 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist claimants has been reaffirmed and 
clarified.  See Veterans Claims Assistance Act of 2000 (VCAA) 
38 U.S.C.A. § 5100 et seq. (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.102, 3.159 (2001).  The claimant has been 
notified regarding the submission of evidence needed to 
support his claim and he and his representative have been 
provided with a statement of the case and supplemental 
statement of the case.  Multiple attempts have been made to 
obtain service personnel records, and service medical 
records.  The claimant's representative has submitted copies 
of service medical records and some service personnel records 
have been associated with the file, including the claimant's 
DD Form 214.  The claimant requested a hearing, but 
subsequently withdrew that request. 

The record reflects that the Department of the Navy, Naval 
Counsel of Personnel Boards, requested the claimant's medical 
records because the claimant had requested a discharge 
review.  The claimant's representative has indicated that the 
VA should make inquiry of the Naval Discharge Review Board to 
determine if they had made any decision regarding a review of 
the claimant's discharge.  However, it is logical that if 
they had made such a decision, the claimant would be aware of 
it and would have already notified VA.  The VA has not been 
placed on any notice that such decision has been made and 
therefore concludes that such decision has not been made and 
that a request for any records relating thereto would not be 
fruitful because such records do not exist.  In the event the 
Naval Discharge Review Board makes a decision in the future, 
records relating to that decision could be submitted to the 
RO for the purpose of reopening the claimant's claim.  
Therefore, the Board concludes that it may now proceed, 
without prejudice to the claimant, to decide the issue on 
appeal because there is no indication that any further 
notification or development could be undertaken that has not 
already been accomplished.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

A discharge or release because of willful and persistent 
misconduct will be considered to have been issued under 
dishonorable conditions.  Willful and persistent misconduct 
includes a discharge under other than honorable conditions, 
if it is determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(b)(4).  

"A person seeking VA benefits must first establish by a 
preponderance of the evidence that the service member, upon 
whose service such benefits are predicated, has attained the 
status of veteran."  Holmes v. Brown, 10 Vet. App. 38, 40 
(1997).  "The term veteran means a person who served in the 
active military, naval or air service, and who was discharged 
or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2).  A discharge issued 
under honorable conditions is binding on VA.  38 C.F.R. 
§ 3.12(a).  A discharge or release from service under one of 
the conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. 
§ 3.12(b).  

The claimant's evaluation report and counseling record, dated 
in February 1997, indicates that the claimant was completely 
unsuited for service.  He did not follow instructions, 
ignored counseling, and could not be left unsupervised at any 
time.  His only consistent behavior was the avoidance of work 
and he was not recommended for retention.  He did not put 
forth the effort to learn the skills of a deck seaman and he 
did no work without constant oversight.  His work was of such 
poor quality that it often had to be repeated by another 
service member.  He showed no initiative, lacked military 
bearing, and was a consistent problem with supervisors.  It 
was also noted that he was awarded nonjudicial punishment in 
November 1996 with 30 days' restriction.  He was also awarded 
nonjudicial punishment in December 1996 with 30 days' 
restriction and 30 days' extra duty.  In January 1997 he was 
again awarded nonjudicial punishment with 30 days' 
restriction.  

The award of nonjudicial punishment with three separate 
awards of 30 days of restriction and one award of 30 days' 
extra duty cannot be construed as minor offenses for purposes 
of willful and persistent misconduct because an offense which 
requires the award of restriction results in the consumption 
of resources in enforcing the restriction or the extra duty 
that deprive a unit of its overall readiness.  Further, even 
if it were concluded that the claimant's misconduct was a 
minor offense, his other service could not be characterized 
as honest, faithful and meritorious since his behavior was 
such that it included not following instructions, ignoring 
counseling, requiring constant supervision, consistent 
avoidance of work, no effort to learn skills as a deck 
seaman, requiring constant oversight, work of poor quality, 
no initiative, lacking military bearing, and a consistent 
problem for his supervisors.  Therefore, a preponderance of 
the evidence supports a finding that the claimant's 
misconduct that resulted in his discharge was willful and 
persistent, cannot be characterized as a minor offense, and 
that his service cannot otherwise be characterized as honest, 
faithful, and meritorious.  

It is also argued that the claimant's low back was of such a 
nature that he could be considered insane at the time of 
these events.  A November 1996 service medical record 
reflects that the claimant reported occasional back pain that 
was not presently bothering him.  The assessment was 
mechanical low back pain.  A December 1996 report of 
orthopedic consultation reflects that the claimant reported 
lumbar region pain of a two-month duration that was 
exacerbated with prolonged standing and lifting.  There was 
no identifiable trauma noted and the provisional diagnosis 
was lumbar back pain.  A January 1997 service medical record 
reflects the claimant's complaints of low back pain of a 
three-month duration with gradual onset.  The report of the 
claimant's January 1997 service separation examination 
reflects that he was psychiatrically normal.  

In the absence of any competent medical evidence indicating 
that the claimant was insane at the time of the commission of 
any of the nonjudicial punishments or at the time of any of 
his other conduct and behavior and competent medical evidence 
indicating that he was psychiatrically normal, a 
preponderance of the evidence is against a finding that the 
claimant was insane at the time of any of his conduct or 
behavior, including the conduct that resulted in the 
nonjudicial punishments.  Therefore, a preponderance of the 
evidence is against a finding that the claimant was insane 
during any of his willful and persistent misconduct that 
resulted in his discharge.  Accordingly, the claimant's 
discharge was under conditions other than honorable.  
38 C.F.R. § 3.12(b).  


ORDER

The character of the claimant's discharge from service 
constitutes a bar to VA benefits, exclusive of health care 
under Chapter 17 of the United States Code.  The appeal is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

